Title: To James Madison from James Simpson, 15 September 1804 (Abstract)
From: Simpson, James
To: Madison, James


15 September 1804, Tangier. No. 82. “No. 81 conveyed copy of my correspondence with Sidy Muhammed Selawy last Month. I have not yet received any answer to my Letter of the 26h., but my Friend at Rhabat advises me he had read and explained it to him on the 2d Instant. Captain Rodgers went off Sallé and at his return here on the 27h Ulto acquainted me the Emperours three Ships had retired within the Bar of that River. As I knew that could not be done at this dry season of the year, until a great part of their Artillery and Stores had been taken out, I was enduced to believe it had been determined they should be laid up. On this principle I did not see cause to offer any objection to the strong desire Captain Rodgers expressed of joining Commodore Barron.
“By many subsequent advices it however appears the Ships did not go within the Bar at any time since they assembled in Sallé Road, and that they put to Sea on the 30h August. Captain Rodgers mistake must have proceeded from his not being acquainted with the distance the Barrs lay from the apparent entrance of the River.
“The destination of these Ships is not certainly known, but generaly supposed to be for Lisbon, and that the two largest are to be Coppered and new rig’d there.
“On Tuesday last the Essex arrived here from Gibraltar. Captain Barron also expressed a wish to go to the Commodore, under an Idea that his Services were no longer necessary here.
“As we had no certainty of the destination of the Frigates, I gave it as my oppinion it would be proper to ascertain that before he left us, and I presume he is gone to the Westward in that view. I cannot but express my regret that other services should seem to these Gentlemen so urgent as to enduce this Station being left without any Vessel of War, since by experience we have so fully seen the advantages arise from a contrary conduct.
“I have now to advise that a sum of money in Spanish Gold said to be about One hundred and forty-thousand dollars arrived here this morning, appropriated by Muley Soliman for encreasing his Marine. It goes to Lisbon in a Portuguese Brig of War, as is pretended for purchase of Naval and Ordnance Stores and Building Materials for Sea Service.
“This measure so unexpected and unprecedented in this Country to such an extent, must proceed from some imperious motive. In my oppinion the report of this money being destined for the purpose mentioned, merits no sort of attention; besides many other arguments might be offered for this being the case, it is notorious Muley Soliman has no Arsenals or Magazines for the deposit of such a quantity of Stores. I have not a doubt but we shall find the chief object in view, is the purchase of Armed Vessels, with probably some essential articles of Naval and Ordnance Stores; particularly Gun Powder, of which the Emperour has but a very slender stock at this time. I have requested Consul Jarvis to be watchful on their opperations at Lisbon and to give you and Commodore Barron the earliest intelligence thereof.
“The two Galleys of Tetuan have layen in this Mole perfectly inactive for these last fifteen days. During that time we have had a fresh Gale at East, with very little intermission.”
